Citation Nr: 0306727	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-04 344	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


REMAND

The veteran had active duty from February 1953 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

On his April 2002 VA Form 9 substantive appeal, the veteran 
requested a hearing before the Board by means of 
videoconferencing equipment.  The veteran was notified in a 
December 2002 letter that the hearing was scheduled for 
January 21, 2003.  On the date of the hearing, the veteran 
did not appear but rather submitted a written statement to 
the RO requesting to "postpone the issue" on appeal, 
stating that the veteran was "awaiting appointments and 
medical evidence."  

It was not clear from the veteran's written statement, 
whether he was requesting postponement of the hearing or 
whether he wished to withdrawal his appeal and attempt to 
reopen his claim later by submitting new evidence.  
Therefore, the Board wrote him in March 2003 giving him an 
opportunity to clarify his statement.  In his reply, the 
veteran indicated that he wanted to appear before a member of 
the Board by means of a videoconference hearing and that he 
would like to submit additional evidence.  He submitted some 
items of evidence with his reply letter, and the Board has 
placed it in his claims file.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





